275 S.W.3d 390 (2009)
In the Interest of: G.T. II, Minor.
No. ED 91485.
Missouri Court of Appeals, Eastern District, Division Five.
February 3, 2009.
William P. Grant, St. Louis, MO, for appellant.
Allison M. Wolff, Clayton, MO, for respondent.
Celeste Leritz Endicott, St. Louis, MO, GAL for Juvenile.
Before: NANNETTE A. BAKER, C.J., PATRICIA L. COHEN, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Gerard Tibbs ("Father") appeal from the judgment of the Family Court of St. Louis County, the Honorable *391 Bernhardt C. Drumm Jr. presiding, after the judge terminated Father's parental rights to G.T. II.
Father appeals to this court, claiming the trial court erred in two respects. First, Father argues there was insufficient evidence to support a finding that Father suffered from a chemical dependency as outlined in RSMo Section 211.447.5(2)(b)[1], or that Father repeatedly and continuously, although physically and financially able to do so, failed to provide the child with adequate food, clothing, shelter or other care and control as outlined in RSMo. Section 211.447.5(2)(d).
Second, Father claims there was insufficient evidence to support any of the court's findings against Father under RSMo. 211.447.5(3), namely, that the conditions which led to the assumption of jurisdiction by the court still persisted as those conditions related to Father; that the conditions of a harmful nature relating to Father's conduct existed at the time of termination; or that the continuation of the parent-child relationship greatly diminished the child's prospects for early integration into a stable and permanent home.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All references to Section 211.447 are to RSMo Supp.2007.